DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1A-3B, 6 and 7), including claims 1-6, 10-20, 27, and 28, in the reply filed on August 01, 2022 is acknowledged.
Claims 7-9, 21-26, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 01, 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied (“Provided herein” in line 1, “Also provided” in lines 2-3 and 4).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 16 objected to because there appears to be a typographical error regarding “about a length of about 8-11 centimeters” in line 1 as opposed to “

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2014/0194822).
Regarding claim 1, Wu teaches a safety sheath (catheter sheath introducer 10) for insertion into a vascular access catheter comprising:(a) an elongated body (sheath 12) having an inner surface (inner circumferential surface 28) forming a lumen (lumen 30) along an axis (Figure 2); (b) a safety device (dampers 32) disposed within the elongated body (Figure 2), the safety device comprising one or more protrusions (dampers 32; Figure 3A) extending from the inner surface of the elongated body toward the axis or opposing inner surface thereof (Figure 3), wherein, when the elongated body is inserted over a guidewire (medical device 18; “a number of medical devices may be received or fed through the hub and sheath, including…a guide wire” [0003]), each of the one or more protrusions applies one or more of frictional, compressive, and interlocking force onto the guidewire to prevent unintended migration thereof (“When the medical device 18 is released by the user, elasticity of the dampers 32 aided by their friction-inducing property causes the dampers to at least initially shorten and thicken before stabilizing in a compressed state thereby providing a retention force acting on the device 18 to hold it in place. The retention force prevents slippage of the medical device in terms of rotational and/or longitudinal movement that may be caused by other forces acting on the device, including the body's circulatory system and/or deformation/elasticity of the device itself due to kinks or bends along its length.” [0033]).

Regarding claim 2, Wu teaches the safety sheath of claim 1, wherein each of the one or more protrusions is in compressive contact with adjacent protrusions or opposing inner sheath surface to close or substantially close the lumen of the elongated body (“The dampers 32 include raised formations that project inwardly from into lumen 30 to at least partially occlude the lumen 30…When the lumen 30 is empty, each pair of dampers 32 are in their neutral configuration with the outer edges 38 of one or more pairs of dampers being in contact with each other” [0031]; Figure 3).

Regarding claim 3, Wu teaches the safety sheath of claim 1, wherein the each of the one or more protrusions (dampers 32) is angled inward toward the axis or opposing inner sheath surface of the elongated body (“In the neutral configuration, the dampers 32 point toward the distal end 12D of the sheath where each side edge 36 defines an inner angle .theta. ranging between about 0 and less than 90 degrees, preferably between about 20 and 60 degrees and more preferably about 45 degrees, relative to the inner surface 28 of the sheath 12.” [0031]; Figures 3 and 3A).

Regarding claim 4, Wu teaches the safety sheath of claim 1, wherein each of the one or more protrusions (dampers 32) contacts a textured coating of the guidewire (noted that neither the guidewire nor the textured coating is positively recited or claimed), wherein frictional force increases between each of the one or more protrusions and the textured coating (“The dampers are made of a friction inducing material, for example, rubber-based materials, and configured as fingers, bumps or flaps that are unidirectional by means of an asymmetrical shape relative to a longitudinal axis of the sheath so that the medical device encounters less frictional impedance when being advanced distally relative to the sheath and more frictional impedance with being withdrawn proximally relative to the sheath.” [0006]).

Regarding claim 5, Wu teaches the safety sheath of claim 1, wherein each of the one or more protrusions (dampers 32) is disposed equidistantly along the inner surface of the elongated body (Figure 2).

Regarding claim 6, Wu teaches the safety sheath of claim 5, wherein each of the one or more protrusions (dampers 32) further comprises a corresponding deformable flexure (unattached outer edge 38) extending toward the axis of the lumen (Figure 3).

Regarding claim 10, Wu teaches the safety sheath of claim 1, further comprising a luer-lock, screw, or tapered mechanism (hub 14) disposed at a proximal end of the elongated body (Figures 1 and 2).

Regarding claim 11, Wu teaches the safety sheath of claim 1, wherein the elongated body (sheath 12) and the safety device (dampers 32) are formed as a single unit (“one or more dampers 32 are formed on in inner surface 28 of the sheath 12.” [0031])

Claims 1, 3-6, 10-11, 13, 17, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 2021/0016059).
Regarding claim 1, Brown teaches a safety sheath (catheter 102) for insertion into a vascular access catheter comprising:(a) an elongated body (Figure 1A) having an inner surface (wall 234) forming a lumen (lumen 231) along an axis (longitudinal axis 238; Figure 2B); (b) a safety device (catheter protrusion 232) disposed within the elongated body (Figure 2A), the safety device comprising one or more protrusions (catheter protrusions 232) extending from the inner surface of the elongated body toward the axis or opposing inner surface thereof (Figure 2A; “The protrusion 232 protrudes from the inner surface 233 of the wall 234 of the catheter 102 into the lumen 231.” [0036]), wherein, when the elongated body is inserted over a guidewire (guidewire 101), each of the one or more protrusions applies one or more of frictional, compressive, and interlocking force onto the guidewire to prevent unintended migration thereof (“FIG. 2B shows the guidewire 101 and the catheter 102 of FIG. 2A after the distal end of the catheter 102 has been advanced over the proximal end of the guidewire 101 and the respective protrusions 211 and 232 are in full contact with one another. Further movement of the catheter 102 over the guidewire 101 results in the protrusions exerting forces upon one another.” [0041]; “The shape, size, and material properties of the protrusions 211 and 232 are configured such that after the protrusions have been fully moved past one another during movement of the catheter 102 over the guidewire 101, the protrusions 211 and 232 are unable to (or at least substantially limited from) moving past one another in the opposite direction” [0048]).

Regarding claim 3, Brown teaches the safety sheath of claim 1, wherein the each of the one or more protrusions (protrusions 232) is angled inward toward the axis or opposing inner sheath surface of the elongated body (Figure 2E).

Regarding claim 4, Brown teaches the safety sheath of claim 1, wherein each of the one or more protrusions (protrusions 232) contacts a textured coating of the guidewire (guidewire protrusions 211), wherein frictional force increases between each of the one or more protrusions and the textured coating (“FIG. 2B shows the guidewire 101 and the catheter 102 of FIG. 2A after the distal end of the catheter 102 has been advanced over the proximal end of the guidewire 101 and the respective protrusions 211 and 232 are in full contact with one another. Further movement of the catheter 102 over the guidewire 101 results in the protrusions exerting forces upon one another.” [0041]).

Regarding claim 5, Brown teaches the safety sheath of claim 1, wherein each of the one or more protrusions is disposed equidistantly along the inner surface of the elongated body (Figure 2A, wherein the top and bottom protrusion 232 are equidistantly spaced from the proximal and distal end of the catheter 102).

Regarding claim 6, Brown teaches the safety sheath of claim 5, wherein each of the one or more protrusions (protrusions 232) further comprises a corresponding deformable flexure (point 242) extending toward the axis of the lumen (“One or more of the following may be made of a deformable, elastic material which can flex in response to the forces the protrusions 211 and 232 exert on one another:…protrusion 232” [0042].

Regarding claim 10, Brown teaches the safety sheath of claim 1, further comprising a luer-lock, screw, or tapered mechanism disposed at a proximal end of the elongated body (Figure 1A).

Regarding claim 11, Brown teaches the safety sheath of claim 1. wherein the elongated body and the safety device are formed as a single unit (Figure 2A). 

Regarding claim 13, Brown teaches a safety guidewire (guidewire 600) comprising:(a) a guidewire (guidewire 600; Figure 6A) having a length (Figure 6A) and a first "J" tip (at distal end 603; Figure 6A) disposed at a distal end (distal end 603) thereof: and (b) a safety coating (protrusion 611) disposed over a portion of the length of the guidewire (Figure 6A).

Regarding claim 17, Brown teaches the safety guidewire of claim 13, wherein the safety coating is disposed over the proximal end and is configured to increase engagement of one or more protrusions (protrusions 232) of a safety device (catheter 102) through which the guidewire is traversed (“A protrusion 611 in accordance with this disclosure is arranged at the proximal end 604 on or integrally formed with outer part 601.” [0055]; “The shape, size, and material properties of the protrusions 211 and 232 are configured such that after the protrusions have been fully moved past one another during movement of the catheter 102 over the guidewire 101, the protrusions 211 and 232 are unable to (or at least substantially limited from) moving past one another in the opposite direction” [0048]).

Regarding claim 27, Brown teaches an introducer set (system 100) comprising: a catheter (dilator 105), a guidewire (guidewire 101), and the safety sheath (catheter 102) as set forth in claim 1.

Regarding claim 28, Brown teaches the introducer set of claim 27, wherein the guidewire (guidewire 101) is the safety guidewire (guidewire 600) as set forth in claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2014/0194822) in view of Schaeffer et al. (US 2013/0282036).
Regarding claim 12, Wu teaches the safety sheath of claim 1. Wu fails to explicitly teach the elongated body and the safety device are formed separately and permanently bonded to one another. Schaeffer teaches a safety sheath (catheter 10) comprising an elongated body (Figure 2) having an inner surface forming a lumen (lumen 32); and a safety device (catch 34) comprising one or more protrusions (Figure 3), wherein when the elongate body is inserted over a guidewire (wireguide 10), each of the protrusions applies a force on the guidewire (“The catch 34 is made out of a material that is flexible so that it can be deflected by the distal end 14 of the wireguide 10. However, once the groove 12 of the wireguide 10 receives the catch 34 as shown in FIG. 5, the catch 34 must be sufficiently rigid to resist separation of the wireguide 10 and catheter 22 while the catheter 22 pulls the wireguide 10 through a vessel.” [0018]), wherein the elongated body and the safety device are formed separately and permanently bonded to one another (“the catch 34 may be made from the same class of material as the catheter 22 but with a lower durometer than the catheter 22…An advantage of making the catheter 22 and the catch 34 from the same class of material, like nylon, is that the catch 34 can be heat bonded to the catheter 22 without requiring an adhesive for bonding.” [0018]). Before the effective filling date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the safety sheath of Wu such that the elongated body and the safety device are formed separately and permanently bonded to one another based on the teachings of Shaeffer to effectively form a single unit while allow the elongate sheath and safety device to each have a different durometer in order to ensure that each portion of the safety sheath has the necessary structural properties to function (Shaeffer [0018]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2021/0016059) in view of Schaeffer et al. (US 2013/0282036).
Regarding claim 12, Brown teaches the safety sheath of claim 1. Brown fails to explicitly teach the elongated body and the safety device are formed separately and permanently bonded to one another. Schaeffer teaches a safety sheath (catheter 10) comprising an elongated body (Figure 2) having an inner surface forming a lumen (lumen 32); and a safety device (catch 34) comprising one or more protrusions (Figure 3), wherein when the elongate body is inserted over a guidewire (wireguide 10), each of the protrusions applies a force on the guidewire (“The catch 34 is made out of a material that is flexible so that it can be deflected by the distal end 14 of the wireguide 10. However, once the groove 12 of the wireguide 10 receives the catch 34 as shown in FIG. 5, the catch 34 must be sufficiently rigid to resist separation of the wireguide 10 and catheter 22 while the catheter 22 pulls the wireguide 10 through a vessel.” [0018]), wherein the elongated body and the safety device are formed separately and permanently bonded to one another (“the catch 34 may be made from the same class of material as the catheter 22 but with a lower durometer than the catheter 22…An advantage of making the catheter 22 and the catch 34 from the same class of material, like nylon, is that the catch 34 can be heat bonded to the catheter 22 without requiring an adhesive for bonding.” [0018]). Before the effective filling date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the safety sheath of Brown such that the elongated body and the safety device are formed separately and permanently bonded to one another based on the teachings of Shaeffer to effectively form a single unit while allow the elongate sheath and safety device to each have a different durometer in order to ensure that each portion of the safety sheath has the necessary structural properties to function (Shaeffer [0018]). 

Claims 13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornish et al. (US 2012/0065622) in view of Bown et al. (US 2008/0194994).
Regarding claim 13, Cornish teaches a safety guidewire (guide wire 10) comprising:(a) a guidewire (guide wire 10) having a length (Figure 1); and (b) a safety coating (surface coating 20) disposed over a portion of the length of the guidewire (“The guide wire 10 further includes a coating 20 disposed on and adhering to the wire core 22. The surface coating 20 or the surface of the wire core 22, or both, include color coding as discussed below.” [0028]). Cornish fails to explicitly teach the safety guidewire comprising a first “J” tip disposed at a distal end thereof. Bown teaches a safety guidewire (guidewire 10) having a first “J” tip disposed at a distal end thereof (“the tip portion at the guidewire body distal end can include other configurations, such as a "J"-tip.” [0021]). Before the effective filling date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the safety guidewire of Brown to include a first “J” tip at the distal end based on the teachings of Bown to facilitate advancement of the guidewire through tortuous paths in the patient vasculature without piercing the vessel wall. (Bown [0021]). 

Regarding claim 15, modified Cornish teaches the safety guidewire of claim 13, wherein the safety coating (coating 20) is disposed over the distal end of the guidewire and is colored to provide a visual indication of insertion length into a patient (“the PTFE (or fluoropolymer coating) may be applied from a solution that is spray, dip, or reel-to-reel coded. Here, spray coating may be the most practical method since designated sections can be more easily masked and coded with different colored sections. In FIG. 6, a colored spray coating is applied to a wire 10b as it passes between two nozzles 200 to color the guide wire with a nonstandard color such as blue, white, yellow, or gold. Masks 210 can be used to form non-colored portions on the guide wire, which when removed presents portions of original colored guide wire that can then be used as markers or for other distinguishing purposes. The colored coating can be applied to the full length of the guide wire” [0035], noted that “to provide a visual indication of insertion length into a patient” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).

Regarding claim 16, modified Cornish teaches the safety guidewire of claim 13, wherein about a length of about 8-11 centimeters of the distal end of the guidewire is not coated by the safety coating (“The wire 100a can then be incorporated into a guide wire 10a (FIG. 5) by applying a flexible polymer coating 20 onto the wire such as PTFE, where the proximal 150 and distal 160 ends of the guide wire reflect the colored wire core. The PTFE coating can be applied to the entire wire core 100a, or it can be applied to all but a proximal 5 to 20 centimeters of the wire core, leaving a portion 170 of the colored wire core exposed for easy identification and differentiation…the guide wire can be assembled first and then the electrochemical process is applied to only the proximal end 170 of an exposed portion of wire core 100a, coloring only the exposed proximal end. The color wire core can alternatively be cut into 1 to 10 centimeter lengths and attached to the proximal end of an untreated wire core” [0031], wherein at least 8-11 centimeters of the distal end of the guidewire 10a are not coated in these embodiments, see also [0048] stating the guidewire is at least 50 cm in length).
Regarding claim 18, modified Cornish teaches the safety guidewire of claim 13, wherein the safety coating (surface coating 20) is a polymer coating (“The surface coating may be a low friction material such as polytetrafluoroethylene ("PTFE") that aids in positioning the guide wire 10” [0029]).

Regarding claims 19 and 20, modified Cornish teaches the safety guidewire of claim 13. Modified Cornish fails to explicitly teach the safety guidewire further comprising a second "J" tip disposed at a proximal end of the guidewire, wherein the second "J" tip may be straightened by a user. Bown teaches a safety guidewire (guidewire 10) having a first “J” tip disposed at a distal end thereof (“the tip portion at the guidewire body distal end can include other configurations, such as a "J"-tip.” [0021]), further comprising a second “J” tip (shaped portion 30; “the shaped portion 30 is shown deflected from a longitudinal axis 32 in a semi-circular bend having a radius R” [0022]) disposed at a proximal end of the guidewire (Figure 7), wherein the second "J" tip may be straightened by a user (“the shaped portion 30 of the guidewire 10 in one embodiment is somewhat flexible so as to enable medical devices, such as needles, introducers, and the like to be slid over the guidewire from the proximal end 14.” [0024]). Before the effective filling date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the safety guidewire of Cornish to include a second “J” tip at the proximal end that may be straightened by the user based on the teachings of Bown to further prevent unintended advancement of the guidewire into the vasculature while still allow medical devices to be slid over the guidewire from the proximal end (Bown [0022], [0024]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2021/0016059).
Regarding claim 14, Brown teaches the safety guidewire of claim 13 (guidewire 600; Figure 6A). Brown, in the embodiment of Figure 6A, fails to explicitly teach wherein the safety coating is disposed over the distal end of the guidewire and is textured to provide a tactile indication of insertion length into a patient. Brown, in the embodiment of Figures 4A-4B, teaches a safety guidewire (guidewire 401) comprising a safety coating (protrusions 403) disposed over the distal end of the guidewire (Figure 4A) and is textured to provide a tactile indication of insertion length into a patient (“The distance between any two adjacent protrusions in a longitudinal direction controls the maximum extent to which the guidewire may exit the distal end of the catheter (i.e., the maximum extent to which the distal end of the catheter may be withdrawn from overtop the guidewire by moving the catheter in the proximal direction) after the catheter has already been at least partially advanced over the guidewire (at least far enough such that the first protrusion of the catheter has passed the first protrusion of the guidewire).” [0051]; noted that “to provide a tactile indication of insertion length into a patient” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the safety guidewire of Brown in the embodiment of Figure 6A to include that the safety coating is disposed over the distal end of the guidewire based on the teachings of Brown in the embodiment of Figure 4A-4B to control the maximum extent to which the guidewire may exit the distal end of the safety sheath after the safety sheath has been at least partially advanced over the guidewire (Brown [0051]). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2021/0016059) in view of Bown et al. (US 2008/0194994).
Regarding claims 19 and 20, Brown teaches the safety guidewire of claim 13. Brown fails to explicitly teach the safety guidewire further comprising a second "J" tip disposed at a proximal end of the guidewire, wherein the second "J" tip may be straightened by a user. Bown teaches a safety guidewire (guidewire 10) having a first “J” tip disposed at a distal end thereof (“the tip portion at the guidewire body distal end can include other configurations, such as a "J"-tip.” [0021]), further comprising a second “J” tip (shaped portion 30; “the shaped portion 30 is shown deflected from a longitudinal axis 32 in a semi-circular bend having a radius R” [0022]) disposed at a proximal end of the guidewire (Figure 7), wherein the second "J" tip may be straightened by a user (“the shaped portion 30 of the guidewire 10 in one embodiment is somewhat flexible so as to enable medical devices, such as needles, introducers, and the like to be slid over the guidewire from the proximal end 14.” [0024]). Before the effective filling date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the safety guidewire of Brown to include a second “J” tip at the proximal end that may be straightened by the user based on the teachings of Bown to further prevent unintended advancement of the guidewire into the vasculature while still allow medical devices to be slid over the guidewire from the proximal end (Bown [0022], [0024]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuroda et al. (US 2018/0014899) discloses a safety guidewire (wire member 1) having a safety coating (surface-disposed member 3)
Bagaosian et al. (US 2014/0018732) discloses a safety sheath (steerable guide 800) comprising an elongate body (Figure 8A-8B) and a safety device (ratchet mechanism 805) comprising a protrusion (Figure 8A) that applies interlocking force onto a medical device (802) passing through the elongate body to prevent unintended migration thereof and provide tactile indication of the state of the insertion ([0130]).
Burkett et al. (US 2007/0255217) discloses a safety guidewire (guide wire 10) having a textured safety coating (safety coating 230) on at least the proximal end of the guidewire (Figures 5-16; [0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783